Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8, 11-15, 17 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Qiu in US6281617.

Regarding Claim 1:  Qiu teaches a mechanoluminescent device having a vertical device architecture, the device comprises, an electrode (11), a first layer comprising a perovskite (12), a counter electrode (13), and a second layer comprising mechanoluminescent material dispersed in a matrix material (binder resin; paragraph bridging columns 5 and 6) (14).  The first layer is between the two electrodes and the counter electrode is between the first and second layer (See Figure 2(e), Column 3, Lines 45-50).

Regarding Claim 8:  Qiu teaches that the piezoelectric material may be a mixed cation perovskite  having a perovskite structure (See Paragraph bridging columns 3 and 4).

Regarding Claim 11-12:  Qiu teaches that the device may be used in an article such as a display device.  Display devices are capable of being worn (watch, phone, etc).  

Regarding Claim 13:  Qiu teaches a mechanoluminescent device having a horizontal device architecture, the device comprises, an electrode (13), wherein said electrode comprises two or more discrete contacts, a first layer comprising a perovskite (12), and a second layer comprising mechanoluminescent material dispersed in a matrix material (binder resin; paragraph bridging columns 5 and 6) (14).  The electrode contacts are arranged between the first and second layer (See Figure 4, Column 3, Lines 45-50).

Regarding Claim 14:   The second layer is between the upper substrate 15 and the first perovskite layer.  The first perovskite layer is also arranged between the electrode and the lower substrate.

Regarding Claim 15:  The device as a whole may be contained within an encapsulation layer, such as a molding resin and thus the terminal ends of the electrodes are in contact with said encapsulating resin (See Column 6, Lines 24-33).

Regarding Claim 17:  Qiu teaches that the piezoelectric material may be a mixed cation perovskite  having a perovskite structure (See Paragraph bridging columns 3 and 4).

Regarding Claim 20:  Qiu teaches that the device may be used in an article such as a display device.  Display devices are capable of being worn (watch, phone, etc).  

Claim(s) 9-10 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qiu as applied to claims 1 and 13 above, and further in view of Russell in US10460579.

Regarding Claims 9 and 18: Qiu teaches the creation of devices having a mechanoluminescent layer, wherein the mechanoluminescent material is disposed in a suitable resin matrix (See Paragraph bridging Column  5 and 6).  Qiu teaches various mechanoluminescent materials such as silicon glass, Eu(TTA)3 and N-isopropylcarbazole.  

Qiu teaches that other known mechanoluminescent materials may be used, but is silent in terms of the use of those compositions instantly claimed.

However, Russell teaches a variety of known materials known for their triboluminescence.  Russell teaches suitable materials having this property in Table 9, wherein materials such as ZnS;Mn and Europium tetrakis (dibenzoylmethide) triethylammonium are taught as known materials exhibiting triboluminescence. Russel goes on to teach that ZnS:Cu is also a known triboluminescent material in Column 4.  It would have been obvious to those of ordinary skill in the art to use any of these known materials in the device according to Qiu as they are taught by Russell to be suitable for the same purpose as the compositions of Qiu.  Furthermore, Qiu explicitly sets forth that the use of other known triboluminescent materials would have been obvious to those of ordinary skill in the art (See Column 9).  Thus the use of ZnS;Mn, ZnS:Cu, or Europium tetrakis (dibenzoylmethide) triethylammonium in the device of Qiu would have been obvious to those of ordinary skill in the art, who would have been motivated to use any known triboluminescent material in the art.

Regarding Claims 10 and 19:  Qiu teaches that the triboluminescent material may be mixed and disposed within a matrix material such as polycarbonate (See Column 6). 

Allowable Subject Matter
Claims 2-7 and 16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art to Qiu does not teach additional layers such as those set forth.  Although the reflector layer would necessarily have reflectance based on its metallic nature, the reflective layer is disposed between said electrode and another layer.  As this is the case, the electrode as claimed could not be considered the reflective layer itself.  The claimed features setting forth charge transport and blocking layers are also not taught and would not have been obvious to add to the structure of Qiu.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E HOBAN whose telephone number is (571)270-3585. The examiner can normally be reached M-F 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew E. Hoban/Primary Examiner, Art Unit 1734